Citation Nr: 0515678	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  01-06 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of an eye 
injury, with vision loss.

2.  Entitlement to service connection for residuals of a 
broken nose.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to July 
1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an May 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, that denied the above claims.


FINDINGS OF FACT

1.  An eye disorder did not have its onset during active 
service or result from disease or injury in service.

2.  A nose disorder did not have its onset during active 
service or result from disease or injury in service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
residuals of an eye injury with vision loss have not been 
met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

2.  The criteria for entitlement to service connection for 
residuals of a broken nose have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2004).  
In this case, VA's duties have been fulfilled to the extent 
possible.  

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in March 2001.  The veteran was 
told of what was required to substantiate his claims of 
entitlement to service connection, of his and VA's respective 
duties, and was asked to submit evidence and/or information 
in his possession to the RO.  The veteran's claim was 
initially adjudicated by the RO in May 2001.  The March 2001 
notice letter was provided to the veteran prior to initial 
adjudication of his claim, thus there is no defect with 
respect to the timing of the notice.  An additional letter 
was sent to the veteran in January 2005.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The veteran's service medical records and post-service 
treatment records have been obtained, as discussed below.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In the matter at hand, a medical opinion is not 
required because the evidentiary record does not show that 
the veteran's claimed eye and nose disabilities are 
associated with an established event, injury, or disease in 
service, or otherwise associated with military service.  
38 C.F.R. § 3.159(c)(4)(i); Compare Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003), and Charles v. Principi, 16 Vet. 
App. 370 (2002).  Clinical evaluation of the eyes and nose 
were normal upon separation examination in 1955, and these 
disabilities were not shown by the medical evidence until 
approximately 48 years following the veteran's separation 
from service.  Accordingly, the requirements of the VCAA have 
been met by the RO to the extent possible and the Board turns 
to an evaluation of the veteran's claims on the merits.


Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The veteran's service medical records are negative for any 
reports, treatment or diagnoses of an eye or nose injury.  
The veteran was treated in September 1953 for purulent 
conjunctivitis.  A report of medical examination dated in 
July 1955 and conducted at the time of the veteran's release 
from active duty, shows that upon clinical evaluation his 
eyes, sinuses, and nose were normal.  Distant vision was said 
to be 20/20, bilaterally.  On the associated report of 
medical history, also dated in July 1955, the veteran 
indicated he had experienced eye trouble and ear, nose or 
throat trouble, however, neither he nor the examining 
physician elaborated further.

Subsequent to service, a letter from the veteran dated in 
July 2000 shows that he asserted blowing up rocks in a quarry 
in which he had been working during service, and being hit by 
a rock, breaking his nose.  He also reported that he lost 
sight in one eye in 1954 which lasted for a short time.

VA outpatient treatment records dated from 2003 and 2004 show 
treatment for refractive error, meibomian gland dysfunction, 
pterygium, blepharitis, early cataracts, and allergic 
rhinitis.  

In October 2003, the veteran testified at a personal hearing 
over which a hearing officer of the RO presided.  He reported 
that his eyes were injured and his nose broken when he had 
fallen at the rock quarry in which he had been working.  He 
added that he had been treated immediately for bleeding, was 
relieved from duty, and had to wear an eye patch.  

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
bilateral residuals of an eye injury with vision loss and 
residuals of a broken nose.  

As noted above, the veteran's service medical records are 
silent as to any eye or nose injury during active service.  
He was diagnosed as having purulent conjunctivitis in 
September 1953.  Although he did indicate at separation that 
he had experienced eye and nose trouble, neither he nor the 
examining physician elaborated.  The first post-service 
medical evidence of an eye or nose disorder is dated in 2003 
and 2004, approximately 48 years following the veteran's 
separation from service.  

Assuming, without deciding, that the veteran did suffer an 
eye and nose injury during service, there is no competent 
evidence of record relating any current eye or nose disorder 
to any in-service disease or injury.  Any contentions by the 
veteran that the stated disorders are somehow related to his 
active service, even if presented as sworn testimony, do not 
constitute competent evidence.  There is no indication that 
he possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Additionally, the Board points out that congenital or 
developmental defects, including refractive error of the eye, 
are not disease or injuries within the meaning of applicable 
legislation.  See 38 C.F.R. § 3.303(c) (2004).

For the reasons and bases provided above, the evidence in 
this case preponderates against the claims for service 
connection for bilateral residuals of an eye injury, with 
vision loss, and residuals of a broken nose.  See Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998).  The 


evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. §5107 
(West 2002).



ORDER

Entitlement to service connection for bilateral residuals of 
an eye injury, with vision loss, is denied.

Entitlement to service connection for residuals of a broken 
nose is denied.



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


